       4:08-cr-00367-TLW     Date Filed 06/05/20    Entry Number 565     Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

    United States of America,                   Crim. No. 4:08-cr-00367-TLW-5

          v.
                                                                 Order
    Donovan Jamarr Bennett



         This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced. In his motion, he seeks a reduction of his supervised release

term from 10 years to 4 years.1 ECF No. 554 at 4 n.1. As a result of this change in

the law and for the reasons discussed in detail below, the Court concludes that a

reduction in his term of supervised release is warranted, but that a term of 5 years is

appropriate, not the 4 years that he requests.

         Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 846.2 After taking into account the § 851 Information that the



1   He has already served the custody portion of his sentence.
2 The PSR reflects that he also pled guilty to 5 kilograms of cocaine. However, there
is no indication in the PSR that he was actually involved in the distribution of cocaine.
Because of that, both parties agree that the cocaine penalties should be disregarded
for purposes of this motion. The Court agrees and also notes that even if the cocaine
penalties were considered, the Fourth Circuit has recently concluded that a defendant
convicted of a multi-object drug conspiracy involving crack and some other drug is

                                            1
     4:08-cr-00367-TLW      Date Filed 06/05/20   Entry Number 565      Page 2 of 5




Government previously filed, his statutory sentencing range was 20 years to Life,

followed by at least 10 years of supervised release. PSR ¶¶ 71, 75.

      At sentencing, Defendant was held accountable for 11.7 kilograms of crack.

PSR ¶ 21. His Guidelines range was 262–327 months (37/III), followed by 10 years

of supervised release. PSR ¶¶ 72, 78. After granting the Government’s motion for a

downward departure pursuant to § 5K1.1 and departing three levels, his reduced

Guidelines range became 188–235 months (34/III). The Court imposed a 192-month

term of imprisonment, followed by a 10-year term of supervised release. ECF No.

269. The Court later reduced his sentence to 160 months imprisonment on his motion

pursuant to Amendment 782 to the Guidelines. ECF No. 488.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. § 841(b)(1)(A)(iii). Section

2(a) of the Fair Sentencing Act modified the statutory penalties set forth in

§ 841(b)(1)(A)(iii) by increasing the threshold amount of crack from 50 grams to 280



still eligible for a reduction even though the Fair Sentencing Act only modified the
penalties associated with crack. See United States v. Gravatt, 953 F.3d 258, 264 (4th
Cir. 2020). Furthermore, considering the statutory penalties applicable to cocaine
would have no impact on the outcome of this motion.


                                           2
     4:08-cr-00367-TLW      Date Filed 06/05/20    Entry Number 565      Page 3 of 5




grams. Because Defendant is serving a sentence for a pre-August 3, 2010 violation

of § 841(b)(1)(A)(iii), he is eligible for a sentence reduction under § 404(b) of the First

Step Act. See United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019).

      There are two questions presented by this motion: (1) whether a reduction

from the § 841(b)(1)(A) penalties to the § 841(b)(1)(B) penalties is warranted based

on the modifications in the Fair Sentencing Act;3 and (2) whether a reduction is

mandated by the Fourth Circuit’s recent decision in United States v. Chambers, 956

F.3d 667 (4th Cir. 2020). The Court will address these questions in turn.

      As to the first question, the Court concludes that a reduction to § 841(b)(1)(B)’s

supervision terms—4 years without a § 851 Information or 8 years with—is not

warranted. The primary reason for that is because the crack weight that Defendant

was held accountable for at sentencing—11.7 kilograms—is obviously a large amount

and easily would have supported a charge to the current § 841(b)(1)(A) threshold

amount of 280 grams. In addition, he received a gun enhancement in this case and

has a lengthy prior record.        Thus, the Court concludes that § 841(b)(1)(A)’s

supervision terms—5 years without a § 851 Information or 10 years with—should

continue to apply.

      That raises the second question—is Defendant entitled to a reduction in his

supervised release term from 10 years to 5 years? The answer to that question



3 Section 841(b)(1)(A) requires a supervision term of at least 10 years if a § 851
Information has been filed or at least 5 years otherwise. Section 841(b)(1)(B) requires
a supervision term of at least 8 years if a § 851 Information has been filed or at least
4 years otherwise.


                                            3
     4:08-cr-00367-TLW     Date Filed 06/05/20   Entry Number 565     Page 4 of 5




depends on whether Defendant’s § 851 Information remains valid, and if not, whether

that can be corrected on a First Step Act motion.

      The conviction cited in the § 851 Information—a North Carolina conviction for

Possession of Cocaine—is found in Paragraph 27 of the PSR.4 The Government

concedes that in light of United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en

banc), this conviction would no longer count as an enhancing conviction under §§ 841

and 851. See ECF No. 558 at 5. However, the Government argues that the Court

should not reduce his term of supervised release below 8 years, which is the statutory

term that would apply if the § 841(b)(1)(B) penalties were applied with the

Information still in place. Essentially, the Government argues that the Court should

not revisit the Information’s validity on a First Step Act motion.

      The Government’s position that the Court should not revisit the § 851 issue at

this time is foreclosed by Chambers, which the Fourth Circuit decided after the

Government filed its response in this case.         In Chambers, the defendant was

sentenced as a career offender based on a North Carolina drug offense that counted

as a career offender predicate conviction at the time of his sentencing, but would no

longer count post-Simmons. The district court denied his First Step Act motion

because the judge believed that the First Step Act did not authorize the correction of

a Simmons Guidelines error.      The Fourth Circuit disagreed, holding that “any

Guidelines error deemed retroactive, such as the error in this case, must be corrected


4 This conviction is listed in the PSR as “Possess With Intent to Sell or Deliver
Cocaine,” but at sentencing, this was modified to “Possession of Cocaine,” as reflected
in the Statement of Reasons. See ECF No. 270 at 1.


                                          4
     4:08-cr-00367-TLW     Date Filed 06/05/20   Entry Number 565     Page 5 of 5




in a First Step Act resentencing.” Chambers, 956 F.3d at 668 (emphasis added).

      This case involves a § 851 enhancement rather than a Guidelines calculation,

but that favors Defendant’s position. If, as Chambers held, the First Step Act requires

the correction of a retroactive error in calculating the advisory Guidelines, then

certainly the First Step Act also requires the correction of a retroactive error in

calculating the statutory penalties.    As discussed above, without a valid § 851

Information and with the § 841(b)(1)(A) penalties still in force, his statutory term of

supervised release at least 5 years. See 21 U.S.C. § 841(b)(1)(A).

      For these reasons and pursuant to the First Step Act, Defendant’s motion, ECF

No. 554, is GRANTED, and his term of supervised release is reduced to five years.

An amended judgment will follow.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

June 5, 2020
Columbia, South Carolina




                                          5
